Title: From Alexander Hamilton to Thomas Mifflin, 17 September 1794
From: Hamilton, Alexander
To: Mifflin, Thomas


War Department, Sept. 17, 1794.
Sir:
Major Stagg has informed me that you wished an explanation in writing of the letter which I had the honor of writing to you this Morning, on this point, to wit: whether the corps were to be equipped previous to their march or not?
I answer, that it is intended they should be provided previous to their march with a competent supply of essential articles. But that they ought not to be retarded on account of a partial deficiency of articles, the want of which might not be material, as these can be sent after them to Carlisle, where it is interesting there should be a good collection of force without delay, & where there will necessarily be some halt.
Your military experience must guide your discretion in drawing the line.

If anything more precise is desired from me, it will best be obtained by directing a return of deficient articles of each corps, & I will give an opinion on each case in detail.
With perfect respect,   I have the honor to be   your obed. hum. serv.,
A. Hamilton.
His Excellency Governor Mifflin.
